Exhibit 10.12
2010 ANNUAL SALARIED TEAM MEMBER INCENTIVE PLAN
Purpose/Philosophy
The purpose of the 2010 Annual Salaried Team Member Incentive Plan (the “Plan”)
is to attract and retain highly qualified and productive team members of U.S.
Concrete, Inc. (“U.S. Concrete” or the “Company”), motivate them, and reward
them fairly for their individual performance, as well as their contributions to
the Company’s, and their respective business units’, short- and long-term
financial and strategic performance.
Eligibility
Each eligible salaried team member employed by U.S. Concrete and its 100%-owned
subsidiary companies is a participant in the Plan (each a “Participant”), and
must be an active team member or on an approved leave of absence in order to
receive any payout. Team members hired during 2010 will receive a pro-rata
incentive payout for any award they are eligible to receive under the provisions
of the Plan. In order to receive a payout, a performance review form for each
team member must be completed by the team member’s supervisor and submitted on
or before January 31, 2011.
Individual Target Bonus
The amount of each team member’s “Individual Target Bonus” percentage is based
on his or her grade level and is expressed as a percentage of his or her annual
base pay (see Exhibit I). The Individual Target Bonus percentage for employees
who receive a change in grade level and/or base pay after April 1, 2010 will be
prorated to reflect the new grade and/or base pay at the discretion of the Plan
Administrators (as defined below).
Plan Overview
The Plan consists of two primary components.

  •   The first is the Financial component, which represents 60% of each
Participant’s potential Individual Target Bonus.     •   The second is the
Strategic component, which also represents 40% of each Participant’s potential
Individual Target Bonus.

The Financial component is only earned if the overall Company EBITDA performance
to budget is equal to or greater than 100% of the budgeted EBITDA for 2010 (see
Exhibit II). Actual or budgeted EBITDA can be adjusted at the discretion of the
Compensation Committee of the Board of Directors of the (“Compensation
Committee”) to reflect certain non-recurring items and the impact of
acquisitions and/or dispositions.
The Strategic Component is not subject to the above-referenced EBITDA
performance hurdle; however, it is subject to the discretion of the Compensation
Committee, depending upon market conditions and other criteria as it deems
appropriate.

 



--------------------------------------------------------------------------------



 



2010 ANNUAL SALARIED TEAM MEMBER INCENTIVE PLAN
Individual Bonus Payout Under the Financial Component of the Incentive Plan
The percentage of an individual Participant’s target bonus available for payout
will be determined by his or her business unit’s performance relative to budget
for the criteria listed below and its corresponding weighting:

              Criteria   Weighting  
FINANCIAL
       
I.
  Free Cash Flow (as defined)   30%
II.
  Return on Assets   30%
 
  Total percent of Target   60%

The business unit’s performance relative to the financial criteria will yield a
payout from 0% to 60% based on the schedule in Exhibit III. The sum of each
criteria’s weighting multiplied by the percentage of target bonus for the
corresponding level of budget variance will yield the percentage of an
individual’s target bonus to be paid out.
Individual Bonus Payout Under the Strategic Component of the Incentive plan
An Participant is also eligible to receive 40% of his or her target bonus on his
or her individual and business unit’s accomplishment of the strategic items
listed below.

           
STRATEGIC (see Exhibit V.)
  (varies by business unit/Corporate)   40%
I.
  Strategic Positioning    
II.
  Operational Efficiencies    
III.
  New Product Development    
IV.
  Project Impact    
V.
  Employee Deployment    
VI.
  Safety Rates    

Note that the Strategic Components will vary by business unit, corporate office
and individual responsibilities. An individual Participant’s Strategic Component
of the incentive plan will be based on his or her individual performance
according to the following schedule:

      Individual Rating   % of Available Bonus Paid Out
0.0 (Below Threshold)
  0%
1.0 (Threshold)
  50% of the strategic bonus portion
2.0 (Target)
  100% of the strategic bonus portion
3.0 (Optimum)
  200% of the strategic bonus portion

Individual bonus payouts will be pro-rated for individual performance level
ratings between the “Threshold-Target-Optimum” levels.

Page 2



--------------------------------------------------------------------------------



 



2010 ANNUAL SALARIED TEAM MEMBER INCENTIVE PLAN
Although the Strategic Component is not subject to the EBITDA performance
hurdle, it is subject to the discretion of the Compensation Committee, and may
be modified or eliminated depending upon market conditions and other criteria as
it deems appropriate.
Bonus Payments
All bonus payments are contingent on the approval of the Compensation Committee.
The payments will be paid as soon as administratively feasible after the
previous year’s financial results are finalized. An individual Participant may
not receive more than 200% of their target bonus.
Plan Administration
The Plan shall be administered by the Chief Executive Officer, the Chief
Financial Officer, and the Vice President of Human Resources, referred to
collectively herein as the “Plan Administrators.”
Except for such actions as are to be taken by the Compensation Committee, as set
forth in the Plan, the Plan Administrators shall have the authority to construe
and interpret the Plan, to establish, amend, and rescind rules and regulations
relating to the Plan, to exercise discretion in interpolating performance levels
and award payouts outside of or within designated ranges, and to take all such
steps and make all such determinations in connection with the Plan and Bonus
Payments granted hereunder as they may deem necessary or advisable, which
determination shall be final and binding upon all Participants.
Plan Communication
A copy of the Plan including an exhibit specifying the team member’s job title,
grade level, target and optimum bonus percentages, and performance review form
will be distributed to each eligible team member.
Retirement, Termination, Death and Disability
Subject to the determinations to be made by the Compensation Committee pursuant
to the Plan, the Plan Administrators may, but are not required to, grant a
prorated Bonus Payout in their discretion to a Participant (or beneficiary in
the event of death) who terminates employment during 2010 due to retirement,
involuntary termination not for cause, death or disability. Payment of any such
prorated bonus will be made at the same time payment is made to other
Participants in accordance with the terms and conditions of this Plan, and shall
be contingent upon the Participant’s signing of a release with the Company.

Page 3



--------------------------------------------------------------------------------



 



2010 ANNUAL SALARIED TEAM MEMBER INCENTIVE PLAN
No Right to Continued Employment
The Plan shall not create any contractual or other right to receive payouts or
other benefits in the future. Subject to the determinations to be made by the
Compensation Committee pursuant to the Plan, all determinations with respect to
any such payments shall be made at the discretion of the Plan Administrators. A
team member’s participation in the Plan shall not create a right to further
employment with his or her employer nor interfere with the ability of his or her
employer to terminate his or her employment with or without cause.
Termination
The Plan is in effect for the 2010 calendar year. The Plan Administrator’s may
at any time suspend the operation of or terminate the Plan.

     
/s/ Michael W. Harlan
 
   
Michael W. Harlan
   
President and Chief Executive Officer
   
U.S. Concrete, Inc.
   

Page 4